DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is entitled to and claims the benefit of priority of JP Patent App. No. 2018-201044, filed 10/25/2018. The preliminary amendment filed on 10/18/2019 is entered and acknowledged by the Examiner.
3.	Claims 1-8 are pending. Claims 1-8 are under examination on the merits. 

Information Disclosure Statement
4.	The information disclosure statement submitted on 10/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.
Priority

5.	Acknowledgment is made of applicant's claim for foreign priority based on JP application filed 10/25/2018.  It is noted, however, that applicant has not filed a certified copy of the application JP Patent App. No. 2018-201044, as required by 35 U.S.C. 119(b).

Specification

6.	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  Correction is required. See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. ( WO 2013187493 A1, machine translation, hereinafter “”493”). 

	Regarding claims 1-3,6: “493 teaches a color filter formed of the colored photosensitive resin composition comprising the compound of (A-I) (Page 8/55, [0005]), 

    PNG
    media_image1.png
    167
    301
    media_image1.png
    Greyscale

wherein X is nitrogen atom (Page 10/55, [0009], R41 is an methyl group (Page 10/55, [0010], R42 is an cyano group (Pages 10-11/55, [0011], R43 is an oxygen atom (Page 11/55, [0012], R46 can be a phenyl group or 4-methyl phenyl group (Page 16/55, [0016], R45 can be 2-ethylhexyl group as shown below (Page 13/55, [0014]) and R44 can be a linear, branched or cyclic alkyl group having 1 to 8 carbon atoms or are combined to form a heterocycle (Page 13/55, [0014]). 

    PNG
    media_image2.png
    168
    175
    media_image2.png
    Greyscale

Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since it is held to be a prima facie case of obviousness since a person of ordinary skill in the art would have recognized the interchangeability of the element (i.e. functional group) shown in the prior art for the corresponding element disclosed in the specification wherein the side chains syntheses merely done by routine experimentation. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000). 

s 1-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumoto et al. (US 2015/0360495 A1, hereinafter “”495”) in view of Fujita et al. (WO 2013187493 A1, machine translation, hereinafter “”493”). 

	Regarding claims 1-4, 6-7: “495 teaches an ink comprising a medium and a compound which exists in a dissolved or dispersed state in the medium (Page 24, [0152]; Page 25, [0154]; Page 25, [0155]). “495 reaches a heat sensitive transfer recording sheet comprising a base material and a coloring material layer formed on the base material, wherein the coloring material layer includes a yellow dye layer comprising a yellow dye, a magenta dye layer comprising a magenta dye, and a cyan dye layer comprising a cyan dye (Page 1, [0009]). “495 does not expressly teach a compound of formula (1) as set forth. 
	However, “493 teaches a color filter formed of the colored photosensitive resin composition comprising the compound of (A-I) (Page 8/55, [0005]), 

    PNG
    media_image1.png
    167
    301
    media_image1.png
    Greyscale

wherein X is nitrogen atom (Page 10/55, [0009], R41 is an methyl group (Page 10/55, [0010], R42 is an cyano group (Pages 10-11/55, [0011], R43 is an oxygen atom (Page 11/55, [0012], R46 can be a phenyl group or 4-methyl phenyl group (Page 16/55, [0016], R45 can be 2-ethylhexyl group  (Page 13/55, [0014]) and R44 can be a linear, branched or cyclic alkyl group having 1 to 8 carbon atoms or are combined to form a heterocycle (Page 13/55, [0014]) with benefit of providing a colored photosensitive resin composition capable of producing a color filter of high lightness (Page 10/55, [0006]). 
In an analogous art the ink composition for a heat sensitive transfer recording sheet, and in the light of such benefit before the effective filing date of the claimed invention, it would have . 

10.	Claims 1-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shintou et al. (US 2016/0304508  A1, hereinafter “”508”) in view of Fujita et al. (WO 2013187493 A1, machine translation, hereinafter “”493”). 

	Regarding claims 1-3, 5-6-: “508 teaches a resist composition for a color filter (Page 1, [0013]), comprising the general formula (1) as forth. “508 does not expressly teach a compound of formula (1) as set forth. 
	However, “493 teaches a color filter formed of the colored photosensitive resin composition comprising the compound of (A-I) (Page 8/55, [0005]), 

    PNG
    media_image1.png
    167
    301
    media_image1.png
    Greyscale

wherein X is nitrogen atom (Page 10/55, [0009], R41 is an methyl group (Page 10/55, [0010], R42 is an cyano group (Pages 10-11/55, [0011], R43 is an oxygen atom (Page 11/55, [0012], R46 can be a phenyl group or 4-methyl phenyl group (Page 16/55, [0016], R45 can be 2-ethylhexyl group  (Page 13/55, [0014]) and R44 can be a linear, branched or cyclic alkyl group having 1 to 8 carbon atoms or are combined to form a heterocycle (Page 13/55, [0014]) with benefit of providing a colored photosensitive resin composition capable of producing a color filter of high lightness (Page 10/55, [0006]). 
. 

11.	Claims 1-3, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 2016/0280925 A1, hereinafter “”925”) in view of Fujita et al. (WO 2013187493 A1, machine translation, hereinafter “”493”). 

	Regarding claims 1-3, 6,8: “925 teaches a toner comprising a binder resin and a colorant, wherein the colorant contains the compound having azo skeleton (Page 1, [0001]; Page 48, Claims 13-14). “925 does not expressly teach a compound of formula (1) as set forth. 
	However, “493 teaches a color filter formed of the colored photosensitive resin composition comprising the compound of (A-I) (Page 8/55, [0005]), 

    PNG
    media_image1.png
    167
    301
    media_image1.png
    Greyscale

wherein X is nitrogen atom (Page 10/55, [0009], R41 is an methyl group (Page 10/55, [0010], R42 is an cyano group (Pages 10-11/55, [0011], R43 is an oxygen atom (Page 11/55, [0012], R46 can be a phenyl group or 4-methyl phenyl group (Page 16/55, [0016], R45 can be 2-ethylhexyl group  (Page 13/55, [0014]) and R44 can be a linear, branched or cyclic alkyl group having 1 to 8 carbon atoms or are combined to form a heterocycle (Page 13/55, [0014]) with 
In an analogous art the ink composition for a heat sensitive transfer recording sheet, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the dye compound by “925, so as to include a compound of formula (1) as taught by “493, and would have been motivated to do so with reasonable expectation that this would result in providing a colored photosensitive resin composition capable of producing a color filter of high lightness as suggested by “493 (Page 10/55, [0006]). 

Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/15/2021